Title: From Thomas Jefferson to Henry Skipwith, 5 October 1791
From: Jefferson, Thomas
To: Skipwith, Henry



Dear Sir
Monticello Oct. 5. 1791.

I am favoured with yours of Sep. 4. which comes to me here. In the suit you mention to be brought by Bevins’s exr. against you and myself, the order of the names is not even an irregularity. The omission of Mr. and Mrs. Eppes is more material, and if he will not amend his writ by consent, we ought to oblige him to do it by plea.  I will beg the favor of you to have my appearance entered with your own, and think we should do well to avail ourselves of no cavils or checks which might indispose the plaintiff to reasonable indulgencies. Where does Mr. Wigan live? Or who acts for him here? Will not an accomodation be prudent and practicable? What is the amount? It is all out of my head.
With respect to the queries you propose on the subject of the paper signed between Mr. Hanson and yourself I shall always be ready to answer them. The whole transaction appeared to me thus. You refused to sign our general agreement but with a salvo of the benefit of your paiment into the treasury. Hanson refused to admit the salvo, each with equal positiveness. This suspended our treaty till after several trials you could form a paper in such terms as in your opinion saved your paiment, and in his did not. The paper being formed, both signed it, with meanings directly opposite, and each confiding in his own view and understanding of the instrument. So that each thinking himself safe in signing it, the accomodation as to Mr. Eppes and myself was no longer obstructed.
You mention a debt of the late Ben. Harrison to Coles, but do not say whether it concerns us. Was Mr. Wayles security for it? If he was, I am clear, in all cases of his securityships, for taking every benefit which the law allows us: for in these cases it is nothing more than a struggle between two parties who shall avoid a loss which is unjust on both. The act of limitations would certainly save us even in the case of a bond, which must be more than 20 years old. After that time, Chancery will presume it paid, and in any event quiet a security. If we are concerned, take care that no fault in pleading should bring on us a new liability.
I wish my stay in Virginia would have permitted me to visit Hors du monde and Eppington. But I now set out within four days. I am taking measures for putting into Mr. Hanson’s hands bonds enough to clear me. I think it possible this may bring me to Virginia in the Spring. If so, I shall see you somewhere, and possibly at Hors du monde. I am happy to hear that Mrs. Skipwith is got better. God bless her and all of you. Adieu my dear Sir Your’s affectionately,

Th: Jefferson

